AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Don S. Maness, III,
                         Plaintiff
                            v.                                              Civil Action No.        1:18-cv-01559-DCN
                                                                    )
                                                                    )
                                                                    )
  Mr. Williams Warden, McCormick C.I.; Mr. Wolff                    )
    Maintainance, M.C.I.; Juanita Moss Kitchen                      )
  Supervisor, MCCI; Mr. Robertson Assoc. Warden,
                 McCormick C.I.,
                    Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Don S. Maness, III, shall take nothing of the defendants, Mr. Williams Warden, McCormick C.I., Mr.
Wolff Maintainance, M.C.I., Juanita Moss Kitchen Supervisor, MCCI and Mr. Robertson Assoc. Warden, McCormick
C.I.,, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable David C. Norton, United States District Judge, presiding, affirming the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: May 21, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
